Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 1 of 27

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

KELVIN LEON JONES, et al., Case No. 4:19cv00300-RH-MJF

Plaintiffs,
VS.

RON DESANTIS, in his official capacity
as Governor of the State of Florida, et al.

Defendant.

/

 

DEFENDANT, RON TURNER, SARASOTA COUNTY
SUPERVISOR OF ELECTIONS ANSWER TO FIRST AMENDED
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Defendant, Ron Turner, Sarasota County Supervisor of Elections, answers the
Plaintiff's First Amended Complaint for Injunctive and Declaratory Relief, and says:
1. Defendant admits the allegations to the extent that Amendment 4 was
approved by the voters on November 6, 2018 and denies in all other respects the
allegations contained in Paragraph 1 of the First Amended Complaint.
2. Defendant is without knowledge as to the allegations contained in
Paragraph 2 of the First Amended Complaint.
3. The paragraph is a conclusory allegation to which no response is

required.

4, Without knowledge and therefore denied.

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 2 of 27

5. Defendant is without knowledge as to the allegations contained in
Paragraph 5 of the First Amended Complaint.

6. Defendant is without knowledge as to the allegations contained in
Paragraph 6 of the First Amended Complaint.

7. Defendant is without knowledge as to the allegations contained in
Paragraph 7 of the First Amended Complaint.

8. Defendant is without knowledge as to the allegations contained in
Paragraph 8 of the First Amended Complaint.

9, Defendant denies the allegations contained in Paragraph 9 of the First

Amended Complaint.

10. Without knowledge and therefore denied.

Il. Defendant is without knowledge as to the allegations contained in

Paragraph 11 of the First Amended Complaint.

12. Defendant is without knowledge as to the allegations contained in
Paragraph 12 of the First Amended Complaint.

13. Defendant is without knowledge as to the allegations contained in
Paragraph [3 of the First Amended Complaint.

14. Defendant is without knowledge as to the allegations contained in

Paragraph 14 of the First Amended Complaint.

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 3 of 27

15. Defendant is without knowledge as to the allegations contained in
Paragraph 15 of the First Amended Complaint.

16. Defendant is without knowledge as to the allegations contained in
Paragraph 16 of the First Amended Complaint.

17. Defendant is without knowledge as to the allegations contained in
Paragraph 17 of the First Amended Complaint.

18. Defendant is without knowledge as to the allegations contained in
Paragraph 18 of the First Amended Complaint.

19. Defendant is without knowledge as to the allegations contained in
Paragraph 19 of the First Amended Complaint.

20. Defendant is without knowledge as to the allegations contained in
Paragraph 20 of the First Amended Complaint.

21. Defendant is without knowledge as to the allegations contained in
Paragraph 21 of the First Amended Complaint.

22. Defendant is without knowledge as to the allegations contained in
Paragraph 22 of the First Amended Complaint.

23. Defendant is without knowledge as to the allegations contained in
Paragraph 23 of the First Amended Complaint.

24, Defendant is without knowledge as to the allegations contained in
Paragraph 24 of the First Amended Complaint.

3

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 4 of 27

25, Defendant is without knowledge as to the allegations contained in
Paragraph 25 of the First Amended Complaint.

26. Defendant is without knowledge as to the allegations contained in
Paragraph 26 of the First Amended Complaint.

27. Defendant is without knowledge as to the allegations contained in
Paragraph 27 of the First Amended Complaint.

28. Defendant is without knowledge as to the allegations contained in

Paragraph 28 of the First Amended Complaint.

29. Defendant is without knowledge as to the allegations contained in
Paragraph 29 of the First Amended Complaint.

30. Defendant is without knowledge as to the allegations contained in
Paragraph 30 of the First Amended Complaint.

31. Defendant is without knowledge as to the allegations contained in
Paragraph 31 of the First Amended Complaint.

32. Defendant is without knowledge as to the allegations contained in
Paragraph 32 of the First Amended Complaint.

33. Defendant is without knowledge as to the allegations contained in
Paragraph 33 of the First Amended Complaint.

34. Defendant admits that Laurel M. Lee is the Secretary of State and that

the statutes and cases speak for themselves, and otherwise denies the remaining

4

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 5 of 27

allegations contained in Paragraph 34 of the First Amended Complaint.

35. Defendant admits the allegations as to the identification of the named
Supervisors of Elections contained in Paragraph 35 of the First Amended Complaint
and otherwise denies the remaining allegations.

36. Admitted for jurisdictional purposes only.

37. Admitted for jurisdictional purposes only.

38. Admitted for jurisdictional purposes only.

39, Denied.

40. Denied.

Al. Defendant admits that the voters on November 6, 2018 approved
Amendment 4 and is without knowledge as to the remaining allegations contained

in Paragraph 41 of the First Amended Complaint.

42. Defendant admits the text of the Amendment speaks for itself;

otherwise denied.

43. Defendant admits that Amendment 4 and the Florida Supreme Court’s

opinion speak for themselves and is without knowledge as to all other allegations
contained in Paragraph 43 of the First Amended Complaint, including footnote 3.
44, Defendant admits that the cases speak for themselves and denies all

remaining allegations in Paragraph 44.

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 6 of 27

45. Defendant admits the cases speak for themselves and otherwise denies

the remaining allegations contained in Paragraph 45 of the First Amended

Complaint.

46. Defendant admits the allegations contained in Paragraph 46 of the

First Amended Complaint.

47, Defendant is without knowledge as to the allegations
Paragraph 47 of the First Amended Complaint.

48, Defendant is without knowledge as to the allegations
Paragraph 48 of the First Amended Complaint.

49, Defendant is without knowledge as to the allegations
Paragraph 49 of the First Amended Complaint.

50. Defendant is without knowledge as to the allegations
Paragraph 50 of the First Amended Complaint.

51. Defendant is without knowledge as to the allegations
Paragraph 51 of the First Amended Complaint.

52. Defendant is without knowledge as to the allegations

Paragraph 52 of the First Amended Complaint.

contained in

contained in

contained in

contained in

contained in

contained in

53. Defendant admits the allegations contained in Paragraph 53 of the First

Amended Complaint.

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 7 of 27

54. Defendant admits the allegations contained in Paragraph 54 of the First
Amended Complaint.

55. Defendant admits the allegations contained in Paragraph 55 of the First
Amended Complaint.

56. Defendant admits the allegations contained in Paragraph 56 of the First
Amended Complaint.

57. Defendant admits the allegations contained in Paragraph 57 of the First
Amended Complaint.

58. Defendant admits the allegations contained in Paragraph 58 of the First
Amended Complaint.

59. Defendant admits the allegations contained in Paragraph 59 of the First
Amended Complaint.

60. Defendant admits the allegations contained in Paragraph 60 of the First

Amended Complaint.
61. Defendant admits the allegations contained in Paragraph 61 of the First

Amended Complaint.

62. Defendant admits the allegations contained in Paragraph 62 of the First
Amended Complaint.

63. Defendant admits the allegations contained in Paragraph 63 of the

First Amended Complaint.

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 8 of 27

64. | Defendant is without knowledge as to the allegations
Paragraph 64 of the First Amended Complaint.

65. Defendant is without knowledge as to the allegations
Paragraph 65 of the First Amended Complaint.

66. Defendant is without knowledge as to the allegations
Paragraph 66 of the First Amended Complaint.

67. Defendant is without knowledge as to the allegations
Paragraph 67 of the First Amended Complaint.

68. Defendant is without knowledge as to the allegations
Paragraph 68 of the First Amended Complaint.

69. Defendant is without knowledge as to the allegations
Paragraph 69 of the First Amended Complaint.

70. Defendant is without knowledge as to the allegations
Paragraph 70 of the First Amended Complaint.

71. Defendant is without knowledge as to the allegations
Paragraph 71 of the First Amended Complaint.

72. Defendant is without knowledge as to the allegations
Paragraph 72 of the First Amended Complaint.

73. Defendant is without knowledge as to the allegations

Paragraph 73 of the First Amended Complaint.

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 9 of 27

74. Defendant is without knowledge as to the allegations contained in
Paragraph 74 of the First Amended Complaint.

75, Defendant is without knowledge as to the allegations contained in
Paragraph 75 of the First Amended Complaint.

76. Defendant is without knowledge as to the allegations contained in
Paragraph 76 of the First Amended Complaint.

77. Defendant is without knowledge as to the allegations contained in
Paragraph 77 of the First Amended Complaint.

78. Defendant is without knowledge as to the allegations contained in
Paragraph 78 of the First Amended Complaint.

79. Admitted that §775.089(3)(b) speaks for itself; otherwise denied.

80. Admitted that §775.089(3)(d) speaks for itself; otherwise denied.

81. Admitted that §775.089(3)(d) speaks for itself; otherwise denied.

82. Defendant admits that SB 7066 speaks for itself; otherwise denied.

83. Defendant is without knowledge as to the allegations contained in
Paragraph 83 of the First Amended Complaint.

84. Defendant is without knowledge as to the allegations contained in
Paragraph 84 of the First Amended Complaint.

85, Defendant is without knowledge as to the allegations contained in

Paragraph 85 of the First Amended Complaint.

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 10 of 27

86. Admitted that SB7066 speaks for itself; otherwise denied.

87. Defendant is without knowledge as to the allegations contained in
Paragraph 87 of the First Amended Complaint.

88. Defendant is without knowledge as to the allegations contained in
Paragraph 88 of the First Amended Complaint.

89. Admitted that SB7066 speaks for itself; otherwise denied.

90. Defendant is without knowledge as to the allegations contained in
Paragraph 90 of the First Amended Complaint.

91, Defendant is without knowledge as to the allegations contained in
Paragraph 91 of the First Amended Complaint.

92. Admitted that SB7066 speaks for itself; otherwise denied.

93. Defendant is without knowledge as to the allegations contained in
Paragraph 93 of the First Amended Complaint.

94. Admitted that the referenced hearing transcript speaks for itself;
otherwise denied.

95. Defendant is without knowledge as to the allegations contained in
Paragraph 95 of the First Amended Complaint.

96. Admitted the hearing transcript speaks for itself; otherwise denied.

97. | Admitted the hearing transcript speaks for itself; otherwise denied.

98. | Admitted the hearing transcript speaks for itself; otherwise denied.

10

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 11 of 27

99. Admitted the hearing transcript speaks for itself; otherwise denied.

100. Defendant is without knowledge as to the allegations contained in
Paragraph 100 of the First Amended Complaint.

101. Defendant is without knowledge as to the allegations contained in
Paragraph 101 of the First Amended Complaint.

102. Admitted the hearing transcript speaks for itself; otherwise denied.

103. Defendant is without knowledge as to the allegations contained in
Paragraph 103 of the First Amended Complaint.

104. Defendant is without knowledge as to the allegations contained in
Paragraph 104 of the First Amended Complaint.

105. Defendant is without knowledge as to the allegations contained in
Paragraph 105 of the First Amended Complaint.

106. Defendant is without knowledge as to the allegations contained in
Paragraph 106 of the First Amended Complaint.

107. Defendant is without knowledge as to the allegations contained in
Paragraph 107 of the First Amended Complaint.

108. Defendant re-alleges all responses to preceding paragraphs as though
fully set forth herein.

109. Defendant admits that the Constitution speaks for itself and denies all
remaining allegations contained in Paragraph 109 of the First Amended Complaint.

11

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 12 of 27

110. Defendant admits that the Constitution speaks for itself and denies all
remaining allegations contained in Paragraph 110 of the First Amended Complaint

111. Defendant is without knowledge as to the allegations contained in
Paragraph 111 of the First Amended Complaint.

112. Defendant is without knowledge as to the allegations contained in
Paragraph 112 of the First Amended Complaint.

113. Defendant is without knowledge as to the allegations contained in
Paragraph 113 of the First Amended Complaint.

114. Denied.

115. Denied.

116. Defendant re-alleges all responses to preceding paragraphs as though
fully set forth herein.

117. Denied.

118. Defendant admits the cases speak for themselves and otherwise denies
the allegations contained in Paragraph 118 of the First Amended Complaint.

119. Defendant admits the cases speak for themselves and otherwise denies
the allegations contained in Paragraph 119 of the First Amended Complaint.

120. Defendant admits the case speaks for itself and otherwise denies the

allegations contained in Paragraph 120 of the First Amended Complaint.

12

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 13 of 27

121. Defendant is without knowledge as to the allegations contained in
Paragraph 121 of the First Amended Complaint.

122. Defendant is without knowledge as to the allegations contained in
Paragraph 122 of the First Amended Complaint.

123. Defendant is without knowledge as to the allegations contained in
Paragraph 123 of the First Amended Complaint.

124. Defendant is without knowledge as to the allegations contained in
Paragraph 124 of the First Amended Complaint.

125. Defendant is without knowledge as to the allegations contained in
Paragraph 125 of the First Amended Complaint.

126. Defendant is without knowledge as to the allegations contained in
Paragraph 126 of the First Amended Complaint.

127, Defendant is without knowledge as to the allegations contained in
Paragraph 127 of the First Amended Complaint.

128. Defendant is without knowledge as to the allegations contained in
Paragraph 128 of the First Amended Complaint.

129. Defendant re-alleges all responses to preceding paragraphs as though
fully set forth herein.

130. Defendant is without knowledge as to the allegations contained in
Paragraph 130 of the First Amended Complaint.

13

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 14 of 27

131. Defendant is without knowledge as to the allegations contained in
Paragraph 131 of the First Amended Complaint.

132. Defendant is without knowledge as to the allegations contained in
Paragraph 132 of the First Amended Complaint.

133, Defendant is without knowledge as to the allegations contained in
Paragraph 133 of the First Amended Complaint.

134. Defendant is without knowledge as to the allegations contained in
Paragraph 134 of the First Amended Complaint.

135. Defendant is without knowledge as to the allegations contained in
Paragraph 135 of the First Amended Complaint.

136. Defendant re-alleges all responses to preceding paragraphs as though
fully set forth herein

137. Defendant admits the 14" Amendment speaks for itself; otherwise
denied,

138. Defendant is without knowledge as to the allegations contained in
Paragraph 138 of the First Amended Complaint.

139. Defendant is without knowledge as to the allegations contained in
Paragraph 139 of the First Amended Complaint.

140. Defendant is without knowledge as to the allegations contained in
Paragraph 140 of the First Amended Complaint.

14

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 15 of 27

141. Defendant is without knowledge

Paragraph 141 of the First Amended Complaint.

142. Defendant is without knowledge

Paragraph 142 of the First Amended Complaint.

143. Defendant is without knowledge

Paragraph 143 of the First Amended Complaint.

144. Defendant is without knowledge

Paragraph 144 of the First Amended Complaint.

145. Defendant is without knowledge

Paragraph 145 of the First Amended Complaint.

146. Defendant is without knowledge

Paragraph 146 of the First Amended Complaint.

147. Defendant is without knowledge

Paragraph 147 of the First Amended Complaint.

148. Defendant is without knowledge

Paragraph 148 of the First Amended Complaint.

149. Defendant is without knowledge

Paragraph 149 of the First Amended Complaint.

150. Defendant is without knowledge

Paragraph 150 of the First Amended Complaint.

15

as to the allegations contained in

as to the allegations contained in

as to the allegations contained in

as to the allegations contained in

as to the allegations contained in

as to the allegations contained in

as to the allegations contained in

as to the allegations contained in

as to the allegations contained in

as to the allegations contained in

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 16 of 27

1351. Defendant is without knowledge as to the allegations contained in
Paragraph 151 of the First Amended Complaint.

152. Defendant re-alleges all responses to preceding paragraphs as though
fully set forth herein.

153. Defendant admits the 24° Amendment speaks for itself; otherwise
denied.

154. Defendant admits the 24° Amendment speaks for itself; otherwise
denied.

155. Defendant admits SB7066 speaks for itself; otherwise denied.

156. Defendant is without knowledge as to the allegations contained in
Paragraph 156 of the First Amended Complaint.

157. Defendant is without knowledge as to the allegations contained in
Paragraph 157 of the First Amended Complaint.

158. Defendant admits SB7066 speaks for itself; otherwise denied.

159. Defendant is without knowledge as to the allegations contained in
Paragraph 159 of the First Amended Complaint.

160. Defendant re-alleges all responses to preceding paragraphs as though
fully set forth herein.

161. Defendant is without knowledge as to the allegations contained in

Paragraph 161 of the First Amended Complaint.

16

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 17 of 27

162. Defendant is without knowledge as to the allegations contained in
Paragraph 162 of the First Amended Complaint.

163. Defendant is without knowledge as to the allegations contained in
Paragraph 163 of the First Amended Complaint.

164. Defendant is without knowledge as to the allegations contained in
Paragraph 164 of the First Amended Complaint.

165. Defendant is without knowledge as to the allegations contained in
Paragraph 165 of the First Amended Complaint.

166. Defendant is without knowledge as to the allegations contained in
Paragraph 166 of the First Amended Complaint.

167. Defendant is without knowledge as to the allegations contained in
Paragraph 167 of the First Amended Complaint.

168. Defendant is without knowledge as to the allegations contained in
Paragraph 168 of the First Amended Complaint.

169. Defendant is without knowledge as to the allegations contained in
Paragraph 169 of the First Amended Complaint.

170. Defendant is without knowledge as to the allegations contained in
Paragraph 170 of the First Amended Complaint.

171. Defendant admits SB7066 speaks for itself; otherwise denied.

17

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 18 of 27

172. Defendant is without knowledge as to the allegations contained in

Paragraph 172 of the First Amended Complaint.

173. Defendant is without knowledge as to the allegations contained in

Paragraph 173 of the First Amended Complaint.

174. Defendant re-alleges all responses to preceding paragraphs as though

fully set forth herein.

175. Defendant is without knowledge as to the
Paragraph 175 of the First Amended Complaint.

176. Defendant is without knowledge as to the
Paragraph 176 of the First Amended Complaint.

177. Defendant is without knowledge as to the
Paragraph 177 of the First Amended Complaint.

178. Defendant is without knowledge as to the
Paragraph 178 of the First Amended Complaint.

179. Defendant is without knowledge as to the
Paragraph 179 of the First Amended Complaint.

180. Defendant is without knowledge as to the
Paragraph 180 of the First Amended Complaint.

181. Defendant is without knowledge as to the
Paragraph 181 of the First Amended Complaint.

18

allegations

allegations

allegations

allegations

allegations

allegations

allegations

contained in

contained in

contained in

contained in

contained in

contained in

contained in

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 19 of 27

182. Defendant is without knowledge as to the allegations contained in
Paragraph 182 of the First Amended Complaint.

183. Defendant is without knowledge as to the allegations contained in
Paragraph 183 of the First Amended Complaint.

184. Defendant is without knowledge as to the allegations contained in
Paragraph 184 of the First Amended Complaint.

185. Defendant is without knowledge as to the allegations contained in
Paragraph 185 of the First Amended Complaint.

186. Defendant is without knowledge as to the allegations contained in
Paragraph 186 of the First Amended Complaint.

187. Defendant is without knowledge as to the allegations contained in
Paragraph 187 of the First Amended Complaint.

188. Defendant is without knowledge as to the allegations contained in
Paragraph 188 of the First Amended Complaint.

189. Denied.

190. Defendant is without knowledge as to the allegations contained in
Paragraph 190 of the First Amended Complaint

191. Defendant re-alleges all responses to preceding paragraphs as though

fully set forth herein.

19

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 20 of 27

192. Defendant admits that the Constitution speaks for itself and otherwise
denies the remaining allegations contained in Paragraph 192 of the First Amended
Complaint.

193. Defendant is without knowledge as to the allegations contained in
Paragraph 193 of the First Amended Complaint.

194. Defendant is without knowledge as to the allegations contained in
Paragraph 194 of the First Amended Complaint.

195. Defendant is without knowledge as to the allegations contained in
Paragraph 195 of the First Amended Complaint.

196. Defendant is without knowledge as to the allegations contained in
Paragraph 196 of the First Amended Complaint.

197. Defendant is without knowledge as to the allegations contained in
Paragraph 197 of the First Amended Complaint.

198. Defendant re-alleges all responses to preceding paragraphs as though

fully set forth herein.
199, Defendant admits that the Constitution and case speak for themselves

and otherwise denies the remaining allegations contained in Paragraph 199 of the
First Amended Complaint.
200, Defendant is without knowledge as to the allegations contained in

Paragraph 200 of the First Amended Complaint.

20

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 21 of 27

201. Defendant is without knowledge as to the allegations contained in
Paragraph 201 of the First Amended Complaint.

202. Defendant is without knowledge as to the allegations contained in
Paragraph 202 of the First Amended Complaint.

203. Defendant is without knowledge as to the allegations contained in
Paragraph 203 of the First Amended Complaint.

204, Defendant admits the referenced news article speaks for itself;
otherwise denied.

205. Defendant is without knowledge as to the allegations contained in
Paragraph 205 of the First Amended Complaint.

206. Defendant is without knowledge as to the allegations contained
in Paragraph 206 of the First Amended Complaint.

207. Defendant is without knowledge as to the allegations contained in

Paragraph 207 of the First Amended Complaint.

208. Defendant re-alleges all responses to preceding paragraphs as though
fully set forth herein.

209. Defendant admits the 14" Amendment speaks for itself; otherwise
denied.

210. Defendant is without knowledge as to the allegations contained in

Paragraph 210 of the First Amended Complaint.

21

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 22 of 27

211. Defendant is without knowledge as to the allegations contained in
Paragraph 211 of the First Amended Complaint.

212. Defendant is without knowledge as to the allegations contained in
Paragraph 212 of the First Amended Complaint.

213. Defendant is without knowledge as to the allegations contained in
Paragraph 213 of the First Amended Complaint.

214. Defendant is without knowledge as to the allegations contained in
Paragraph 214 of the First Amended Complaint.

215. Defendant re-alleges all responses to preceding paragraphs as though
fully set forth herein.

216. Defendant is without knowledge as to the allegations contained in
Paragraph 216 of the First Amended Complaint.

217. Defendant is without knowledge as to the allegations contained in
Paragraph 217 of the First Amended Complaint.

218. Defendant is without knowledge as to the allegations contained in
Paragraph 218 of the First Amended Complaint.

219. Defendant is without knowledge as to the allegations contained in
Paragraph 219 of the First Amended Complaint.

220. Defendant admits SB7066 speaks for itself; otherwise denied.

22

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 23 of 27

221, Defendant is without knowledge as to the allegations
Paragraph 221 of the First Amended Complaint.

222. Defendant is without knowledge as to the allegations
Paragraph 222 of the First Amended Complaint.

223. Defendant is without knowledge as to the allegations
Paragraph 223 of the First Amended Complaint.

224. Defendant is without knowledge as to the allegations
Paragraph 224 of the First Amended Complaint.

225. Defendant is without knowledge as to the allegations
Paragraph 225 of the First Amended Complaint.

226. Defendant is without knowledge as to the allegations
Paragraph 226 of the First Amended Complaint.

227, Defendant is without knowledge as to the allegations
Paragraph 227 of the First Amended Complaint.

228. Defendant is without knowledge as to the allegations
Paragraph 228 of the First Amended Complaint.

229, Defendant is without knowledge as to the allegations

Paragraph 229 of the First Amended Complaint.

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

contained in

230. Defendant admits SB7066 speaks for itself; otherwise denied.

23

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 24 of 27

AFFIRMATIVE DEFENSES OF DEFENDANT RON TURNER,
SUPERVISOR OF ELECTIONS OF SARASOTA COUNTY

1, Plaintiffs’ claims are not yet ripe for adjudication. Supervisor Turner
has not removed any voters, including any Plaintiffs, from the rolls as a result of the
provisions of SB 7066 addressed in the First Amended Complaint and he has not
received any information from the Secretary of State to initiate the removal process
for any voter as a result of those provisions.

2. Even if this claim were ripe for adjudication, Fla. Stat. § 97.075(7)
provides administrative procedures that must be followed prior to removal of any
voter for ineligibility, and Fla. Stat. § 98.0755 provides appellate jurisdiction over
such administrative determinations to the state circuit court in the relevant county.
Plaintiffs have not exhausted any administrative or state court remedies prior to
filing this challenge.

3, Plaintiffs have not suffered an injury in fact as a result of any action
by Supervisor Turner and therefore do not possess the requisite standing to bring this
cause of action against Supervisor ‘Turner.

4, Plaintiffs’ First Amended Complaint does not state a cause of action
against Supervisor Turner for which relief may be granted because the relief
requested is not sought from Supervisor Turner and is only sought from the State of

Florida and the Secretary of State.

24

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 25 of 27

5. Plaintiffs’ First Amended Complaint does not state a cause of action
against Supervisor Turner for which relief can be granted because Florida Statutes
provide that the Secretary of State is the “chief election officer of the state” with
“responsibility to .. . [o]btain and maintain uniformity in the interpretation and
implementation of the election laws ... [and] may .. . adopt by rule uniform
standards for the proper and equitable interpretation and implementation of the
requirements of chapters 97 through 102 and 105 of the Election Code.” See Fla.
Stat. § 97.012.

6. Plaintiffs’ First Amended Complaint fails to provide a short and plain
statement of the claim showing that they are entitled to relief because the First
Amended Complaint is an improper “shotgun pleading.”

7. To the extent Plaintiffs’ allege that Supervisor Turner is an
indispensable or necessary party for purposes of relief, Plaintiffs’ claims fail for
failing to join the other fifty-seven unnamed Supervisors of Elections in Florida as
indispensable and necessary patties.

8. To the extent Plaintiffs suffered any damages as a result of facts alleged
in the First Amended Complaint, Supervisor Turner is entitled to immunity under

the Eleventh Amendment of the United States Constitution.

25

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 26 of 27

9. To the extent Plaintiffs suffered any damages as a result of facts alleged
in the First Amended Complaint, Supervisor Turner is not the proximate cause of
those damages.

10. Plaintiffs’ recovery, if any is limited by the provisions of Fla. Stat. §
768.28(5).

Il. The First Amended Complaint incorporates all preceding counts into
each count and therefore fails to state a claim as a matter of law.

12. ‘Plaintiffs have failed to state a basis for attorneys’ fees and costs
against Supervisor Turner.

13. Supervisor Turner adopts all affirmative defenses asserted by the other
Defendants and incorporates them by reference as if fully set forth herein.

14, Supervisor Turner reserves the right to assert additional defenses as

appropriate.

26

 

 
Case 4:19-cv-00300-RH-MJF Document 237 Filed 12/03/19 Page 27 of 27

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
by electronic mail upon counsel of record for all parties in the above-captioned matter this Ze

day of December, 2019.

Mew Soot —

MORGAN K. BENTLEY, ESQ.

Florida Bar NG, 0962287
mbentley@bentleyandbruning. com

783 South Orange Ave., Suite 300

Sarasota, Florida 34236

Telephone: 941-556-9030\Facsimile: 941-312-5316
vengel@bentlevandbruning, com

27

 

 
